Citation Nr: 0119244	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  94-06 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for prostate cancer due to 
radiation exposure.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).  In October 1996, the Board 
remanded the matter to the RO for additional development.  
The RO completed the development and returned the case to the 
Board for further appellate review.

In September 1997, the Board confirmed the denial of the 
issue on appeal and the veteran filed an appeal with the 
United States Court of Appeals for Veterans Claims (Court).  
The Court, in a Memorandum Decision issued in December 2000, 
vacated and remanded the September 1997 Board decision due to 
inadequate reasons and bases.


REMAND

As a preliminary matter, the Board will consider entitlement 
to service connection for prostate cancer only as due to 
radiation exposure.  The Board recognizes that its prior 
decision also considered whether entitlement to service 
connection was warranted on a direct basis.  However, the 
veteran has contended only that his prostate cancer was due 
to radiation exposure and the Court remanded for further 
development based on this theory.

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern the VA's duty to assist the 
veteran with the development of facts pertinent to his claim, 
have been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran with the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).

In relation to the present appeal, private medical records 
establish that the veteran underwent surgery for carcinoma of 
the prostate in July 1992.  He has apparently suffered no 
recurrence of the disease.  During active service, the 
veteran was present at Camp Desert Rock, Nevada in May 1952 
and participated in Operation Tumbler-Snapper with the 701st 
Armored Infantry Battalion.  The veteran stated that he was 
in a trench 3.7 miles from ground zero at the time of 
detonation.  He stood to witness the explosion and was struck 
by dust and debris from the explosion.  He and his unit moved 
to ground zero a few hours after detonation and remained 
there from 2 to 4 hours.  He was issued a film badge and 
claimed that he was less than 100 yards from the tower that 
had been detonated.  The veteran also submitted the names of 
30 men who were present at the site.

Evidence from the Defense Special Weapons Agency shows that 
the 701st Armored Infantry Battalion observed the detonation 
from trenches 7000 yards southeast of ground zero.  Most of 
the fallout from the detonation occurred northeast of ground 
zero.  Two and one-half hours after detonation, they were 
trucked to 3500 yards from ground zero and toured the 
equipment display area to observe the effects of detonation.  
They toured the display area at distances of 3500 to 550 
yards from ground zero.  Test badges were issued to all 
personnel, but there are no film badges available from the 
701st Armored Infantry Battalion.

The radiation dose assessment reported that the veteran was 
exposed to no neutron radiation, and was exposed to an 
estimated dose of .13 rem gamma, with an upper bound dose of 
radiation of .18 rem gamma, with a total committed dose 
equivalent to the prostate of less than .15 rem.  In March 
1997, Susan Mather, M.D., Chief Public Health and 
Environmental Hazards Officer, relied upon the information 
provided by the Defense Special Weapons Agency and the 
radiation dose assessment, and found that it was unlikely 
that the veteran's prostate cancer was attributable to 
exposure to ionizing radiation.  She noted that the 
sensitivity of the prostate to radiation carcinogenesis 
appeared to be relatively low and was not clearly 
established.

Subsequent to the Court's decision, the veteran submitted a 
letter from a fellow veteran that served with him in 
Operation Tumbler-Snapper.  He wrote that they were within a 
couple of hundred feet of the detonation site because they 
were able to see the twisted steel of the tower legs.  In its 
decision, the Court found that the Board did not discuss the 
veteran's testimony that he was within 100 yards of ground 
zero.  Further, the VA did not assist the veteran in 
obtaining statements from the 30 individuals he identified as 
being present at Operation Tumbler-Snapper. 

As aforementioned, the VA's duty to assist the veteran with 
the development of his claim has been substantially 
heightened.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
veteran and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  Under 
these circumstances, the Board is of the opinion that it may 
not properly proceed with appellate review until additional 
development has been accomplished.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).
The Board also emphasizes that, since the date of its last 
decision, prostate cancer has been added to the list of 
radiogenic diseases under 38 C.F.R. § 3.311(b)(2) (xxiii) 
(2000).  Therefore, prostate cancer found 5 years or more 
after service in an ionizing radiation exposed veteran may be 
service connected if the VA Under Secretary for Benefits 
determines that it is related to ionizing radiation exposure 
while in service or if it is otherwise linked medically to 
ionizing radiation exposure while in service.  Specifically, 
38 C.F.R. § 3.311 establishes a series of chronological 
obligations upon both parties.  See Hilkert v. West, 12 Vet. 
App. 145 (1999); see also Wandel v. West, 11 Vet. App. 200 
(1998).

First, the veteran must establish that he has a radiogenic 
disease that manifested within a certain time period.  See 38 
C.F.R. §§ 3.311(b)(2), (b)(5).  Once a veteran has 
established a diagnosis of a radiogenic disease within the 
specified period and claims that the disease is related to 
his radiation exposure while in service, VA must then obtain 
a dose assessment.  See 8 C.F.R. § 3.311(a)(1); see also 
Wandel, supra.  Following verification by the dose assessment 
that the veteran was exposed to radiation, the RO is then 
required to refer the case to the Under Secretary for 
Benefits for further consideration.  See 38 C.F.R. 
§ 3.311(b); Ramey and Wandel, both supra.  The Under 
Secretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the Under Secretary of Health.  See 38 
C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as not" 
that the disease resulted from in-service radiation exposure 
or whether, under § 3.311(c)(1)(ii), there is "no reasonable 
possibility" that the disease resulted from in-service 
radiation exposure."

Based on the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he provide any additional or 
specific information that he may have 
concerning the 30 individuals that he 
identified as being present at the site 
of detonation.  The RO should assist the 
veteran in obtaining statements from 
these individuals.  All efforts to obtain 
such information should be documented.

2.  The RO should contact the Defense 
Special Weapons Agency and determine 
whether it is possible to calculate the 
veteran's estimated radiation exposure 
based upon the veteran's information that 
he was within 100 yards of the detonation 
site.  If so, the RO should obtain 
another medical expert opinion based upon 
the estimated radiation dose assessment.

3.  The RO should review the claims file 
and undertake any other necessary 
development due to the revision of 38 
C.F.R. § 3.311(b)(2) (xxiii) (2000).  The 
RO should also undertake any additional 
action needed to comply with the 
statutory changes to new assistance to 
the veteran requirements under the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

4.  Following the completion of the 
foregoing, the RO should again review the 
case and prepare a rating decision.  If 
the benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his attorney with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 



The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




